Citation Nr: 1622823	
Decision Date: 06/07/16    Archive Date: 06/21/16

DOCKET NO.  12-05 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disorder, other than PTSD, to include depression.  


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney at Law


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

S. Hoopengardner, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from December 1970 to December 1972.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri (though jurisdiction lies with the Atlanta RO).  

The Veteran testified at January 2013 video-conference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record. The Board subsequently remanded the Veteran's claims in May 2014.  

Subsequent to the last Supplemental Statement of the Case issued in February 2016, additional evidence was submitted in May 2016, along with a waiver of review by the Agency of Original Jurisdiction (AOJ).

The issue of entitlement to service connection for an acquired psychiatric disorder, other than PTSD, to include depression, is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

The Veteran has not been diagnosed with PTSD based on an in-service stressor that has been shown by credible supporting evidence to have occurred.


CONCLUSION OF LAW

The criteria for entitlement to service connection for PTSD have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duty to Notify and Assist

VA has a duty to notify and duty to assist a Veteran in the claims process.  

The Veteran was provided with adequate notice in a June 2010 letter, prior to the September 2010 rating decision on appeal.

The duty to assist includes assisting the Veteran in the procurement of relevant records.  Of record, as relevant, are service treatment records (STRs), personnel records and VA treatment records.  The Board notes that the Veteran referenced in a November 2014 VA Form 21-0781 (Statement in Support of Claim for Service Connection for PTSD) that, with respect to certain military records from his service in 1972 (specifically related to a reported in-service stressor involving an armored personnel carrier turning over and an injury to his right hand), that he was "informed by the VA that due to a [d]estruction [f]ire at the [f]acility; Ft[.] Ben Harris, where the records were being maintained, and consequently destroyed, they (the VA) would not be able to provide me with my records for that time period."  The Board notes that the Veteran's STRs that are of record included records from 1972 and there is no indication that any STRs were destroyed and were not obtained.    

The Board notes that a January 2015 Social Security Administration (SSA) Inquiry indicates that the Veteran is in receipt of some type of SSA benefits.  It is unclear, however, if such benefits are based on disability.  In any event, as will be outlined below, the Veteran's PTSD claim is being denied because the Veteran has not been diagnosed with PTSD based on an in-service stressor that has been shown by credible supporting evidence to have occurred.  Any SSA records that may be available are not likely to provide credible supporting evidence of a PTSD stressor.  As such, remanding the Veteran's PTSD claim to obtain any SSA records that may exist would likely not result in any additional relevant evidence that would alter the decision issued herein and therefore such remand would not be beneficial to the Veteran and is not necessary.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law.  See 38 C.F.R. § 3.159(c)(4) (2015).  In this case, the Veteran was provided with a VA examination in May 2015.  Upon review, the Board finds this VA examination report to be thorough, complete and sufficient bases upon which to reach a decision on the issue on appeal.  See Rodriguez-Nieves v. Peake, 22 Vet. App. 295 (2008); Barr v. Nicholson, 21 Vet. App. 303 (2007).      

The issue on appeal was previously remanded by the Board in May 2014 and the Board finds that there has been substantial compliance with the relevant remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).  Specifically, while not of record, it appears that additional information regarding the Veteran's reported in-service stressor involving an armored personnel carrier turning over was requested, as the Veteran submitted such information in a November 2014 VA Form 21-0781.  Also, effort was undertaken to attempt to verify the Veteran's reported stressor and a VA examination was conducted.    

With respect to the previously mentioned Board hearing, the Court of Appeals for Veterans Claims held in Bryant v. Shinseki, 23 Vet. App. 488 (2010) that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ noted the current appellate issue at the beginning of the hearing and asked questions regarding the Veteran's claim.  Moreover, neither the Veteran nor his representative have asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) (2015), nor has any prejudice in the conduct of the Board hearing been identified.

In conclusion, VA has met all statutory and regulatory notice and duty to assist provisions with respect to the issue on appeal.

II.  Legal Criteria

Veterans are entitled to compensation from VA if they develop a disability resulting from personal injury suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1131 (West 2014); see also 38 C.F.R. § 3.303 (2015).

Entitlement to service connection for PTSD specifically requires medical evidence diagnosing the condition; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  See 38 C.F.R. § 3.304(f) (2015).

III.  Analysis 

The Veteran has reported multiple possible stressors related to his claim for entitlement to service connection for PTSD.  

The Veteran has variously reported an in-service incident involving an armored personnel carrier turning over.  Specifically, at the January 2013 Board hearing the Veteran reported that while in the field in Germany, he was on top of an armored personnel carrier that turned over and he had to jump off, but neither he nor other soldiers were seriously injured in the incident.  The Veteran reported that this incident occurred prior to floating in the Rhine River.  The Veteran's representative stated at the hearing that "I think service takes pretty good note of the incidents of the equipment that is damaged or has to be repaired and serviced" and that "so that may be a way to prove his stressor by asking to get those reports from -- day unit reports or whatever as to mechanical reports from his unit to establish whether or not that incident happened."  The Veteran provided additional details regarding this incident on a November 2014 VA Form 21-0781, reporting that the incident occurred around September 1972 and that "[t]he incident was tremendously scary and I at one point feared for my life."  

With respect to any additional reported stressors, at the January 2013 Board hearing, the Veteran stated that while he was in the military, he was in the infantry and was training to go to Vietnam.  He stated that this training "left an impact" and that he dreamed about it while in service and still dreams about it today.  He also stated that he "always feared going into Vietnam" and that this "took an impact" on him.  The Veteran also listed on the November 2014 VA Form 21-0781 a stressful incident of injuring his right hand on July 31, 1972 while playing football.

The Veteran's STRs are silent as to any mention of a mental health condition.  A November 1972 separation examination report indicated normal upon clinical evaluation related to the Veteran's psychiatric state, noted no defects and noted that the Veteran was qualified for separation.  On an accompanying Report of Medical History form, the Veteran denied ever having or having now frequent trouble sleeping, depression or excessive worry or nervous trouble of any sort.

VA treatment records included a diagnosis of depression and an October 2008 VA treatment note (prior to the Veteran filing his claim in May 2010) included a positive PTSD screen, but did not include a diagnosis of PTSD.    

The Veteran was afforded a VA examination in May 2015.  A diagnosis was noted of alcohol use disorder.  With respect to stressors, the examination report noted one reported stressor as related to the incident involving an armored personnel carrier turning over.  The examiner noted that this stressor was not adequate to support a diagnosis of PTSD and that this stressor was not related to the Veteran's fear of hostile military or terrorist activity.  The examiner noted that the "[t]he event of being in a car that flipped over with no injuries to him or others is not in and of itself considered a traumatic event.  There is no evidence to support that he feared for his or other soldiers' lives during the event" and that "there are no markers in his records of this event."  The examination report also noted a reported stressor related to the Veteran being in the infantry and training to go to Vietnam and that the training "'left an impact'" on him.  The examiner noted that this stressor was not adequate to support a diagnosis of PTSD and that this stressor was not related to the Veteran's fear of hostile military or terrorist activity.  The examiner noted that "[t]his event in and of itself does not qualify as a traumatic event.  There are no markers in his records to suggest that this caused him any distress until his claim was filed in January 2013," an apparent reference to his report of this stressor at the January 2013 Board hearing.

Also of record is an April 2016 private medical report from Dr. J.M.  This report was noted to be based on a review of the Veteran's claims file and an interview with the Veteran.  The report noted a diagnosis of PTSD (along with "a concomitant and directly related Alcohol Abuse Disorder as the [V]eteran used alcohol to self-medicate and deal with the symptoms of his psychiatric disorder"), which was noted to be based on the reported incident involving an armored personnel carrier turning over.  

In March 2015, the AOJ attempted to corroborate the Veteran's reported stressor involving an armored personnel carrier turning over from the U.S. Army and Joint Services Records Research Center (JSRRC).  A response was received in March 2015 stating:

We have coordinated our research with the National Archives Records Administration (NARA) in College Park, Maryland.  They maintain the U.S. Army permanent record collection.  They were unable to locate copies of unit records submitted by the 1st Battalion, 13th Infantry for the January ???December 1972 time period.  In addition, we do not maintain a 1972 Morning Report for the 1st Battalion, 13th Infantry.  A Morning Report search may be conducted in order to verify this incident.  Also, we researched the US Army casualty and historical information available to this office.  We were unable to document an incident involving elements from the 1st Battalion, 13th Infantry whose armor personnel carrier turned over during waterborne operations.

In April 2016, the AOJ issued a memorandum indicating a formal finding of a lack of information required to corroborate stressors with a claim for service connection for PTSD and noted that "the information required to corroborate the stressful events described by the [V]eteran WAS RETURNED AS UNVERIFIED from the [JSRRC]" and that "[a]ll efforts to obtain the needed information have been exhausted and any further attempts would be futile."

Regarding the JSRRC statement that a Morning Report search may be conducted in order to verify this incident, the Board notes that morning reports show daily changes in the status of service members in a specific unit.  They are useful to VA because they often contain information about service members who were sick or injured on any given day.  As the Veteran has indicated that no service member was injured in this event, a search of morning reports would not yield any relevant results.

Upon review, the Board concludes that the Veteran has not been diagnosed with PTSD based on an in-service stressor that has been shown by credible supporting evidence to have occurred.  As noted, the Veteran's STRs, VA treatment records and the May 2015 VA examination report did not include a diagnosis of PTSD.  The April 2016 private medical report from Dr. J.M. contained a diagnosis of PTSD, which was noted to be based on the reported incident involving an armored personnel carrier turning over.  As referenced, entitlement to service connection for PTSD specifically requires credible supporting evidence that the claimed in-service stressor occurred.  In this case, the Board concludes that such credible supporting evidence is not of record to support that the claimed in-service stressor involving an armored personnel carrier turning over occurred.  This reported incident does not involve combat with the enemy or fear of hostile military or terrorist activity, which the Board notes are situations which potentially allow a veteran's lay testimony alone to establish the occurrence of a claimed in-service stressor.  See 38 C.F.R. § 3.304(f)(2), (3) (2015).  

When a veteran's reported stressor is not related to combat, the Veteran's "testimony, by itself, cannot, as a matter of law, establish the occurrence of a noncombat stressor.  Instead, the record must contain evidence which corroborates the [veteran's] testimony as to the occurrence of the claimed stressor."  Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  As noted, the AOJ unsuccessfully attempted to corroborate the Veteran's reported stressor involving an armored personnel carrier turning over with the JSRRC and issued a memorandum in April 2016 indicating a formal finding of a lack of information required to corroborate this stressor.  Beyond the Veteran's own lay testimony, the only other evidence as to the occurrence of the reported in-service stressor involving an armored personnel carrier turning over came from the April 2016 private medical report from Dr. J.M.  The United States Court of Appeals for Veterans Claims, however, has specifically held that "credible supporting evidence of the actual occurrence of an in-service stressor cannot consist solely of after-the-fact medical nexus evidence."  Moreau v. Brown, 9 Vet. App. 389, 396 (1996).  As such, the April 2016 private medical report from Dr. J.M. is not sufficient to be considered credible supporting evidence that the claimed in-service stressor occurred.  

The Board notes that the April 2016 private medical report from Dr. J.M. stated that the Veteran's "change in behavior after the accident, including going AWOL and failure to report for duty are evidence of the onset of his psychiatric disorder."  Personnel records indicated that the Veteran was absent without authority in March 1972.  As noted, however, the Veteran reported that the incident involving an armored personnel carrier turning over occurred in September 1972.  As such, to the extent that the Veteran's behavior change, as shown by disciplinary action, could be considered credible supporting evidence that the claimed in-service stressor occurred, such is not factually supported by the evidence of record because the behavior change and disciplinary action occurred prior to (rather than after) the reported in-service stressor.

With respect to other reported stressors besides an armored personnel carrier turning over, no medical evidence is of record diagnosing PTSD based on these reported stressors.  Regarding the Veteran's testimony that, essentially, being in the infantry and training to go to Vietnam "left an impact" on him, the May 2015 VA examination report stated that this reported stressor was not adequate to support a diagnosis of PTSD because "[t]his event in and of itself does not qualify as a traumatic event."  With respect to the reported incident of injuring his right hand, reported on the November 2014 VA Form 21-0781, it is unclear if this incident would be adequate to support a diagnosis of PTSD.  In any event, in May 2014 the Board denied the Veteran's claim for entitlement to service connection for a right hand condition, finding that the Veteran did not suffer an in-service right hand injury.  As such, even if the reported incident of injuring his right hand was adequate to support a diagnosis of PTSD, the Board has found that the Veteran did not suffer such an in-service injury.

In conclusion, entitlement to service connection for PTSD specifically requires medical evidence diagnosing the condition; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  The Board concludes that the Veteran has not been diagnosed with PTSD based on an in-service stressor that has been shown by credible supporting evidence to have occurred.  The only PTSD diagnosis of record (from the April 2016 private medical report from Dr. J.M.) is based on a stressor that has not been shown by credible supporting evidence to have occurred.  As such, the criteria for entitlement to service connection for PTSD have not been met and the Veteran's claim therefore must be denied.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).


ORDER

Entitlement to service connection for PTSD is denied.


REMAND

With respect to the Veteran's claim for entitlement to service connection for an acquired psychiatric disorder, other than PTSD, to include depression, the Board concludes that the evidence currently of record is insufficient to decide the Veteran's claim.

As noted above, the Veteran stated at the January 2013 Board hearing that while he was in the military, he was in the infantry and was training to go to Vietnam and that this training "left an impact" and that he dreamed about it while in-service and still dreams about it today.  The May 2014 Board remand stated that "[t]he Veteran has provided competent and credible lay testimony that his service 'left an impact' and that he had nightmares in-service that have continued since service."  The May 2014 Board remand also stated that "the current medical evidence establishes that the Veteran has been diagnosed with depression."  In this regard, an October 2008 VA treatment record included an assessment of depression/insomnia and prescribed medication (fluoxetine and temazepam), a February 2009 VA treatment note, from a clinical psychologist, noted a diagnosis of depression and an August 2009 rating decision granted the Veteran a nonservice-connected pension and assigned (for pension purposes) a 50 percent evaluation for depression.  In addition, after the Veteran filed the current claim in May 2010, June 2010 and February 2011 VA treatment notes also included an impression of depression.  Also, the Veteran's medication list continued to include fluoxetine, noted as for depression, until November 2011 and included temazepam, noted for sleep, until November 2013.

The Veteran was afforded a VA examination in May 2015 and a diagnosis was noted of alcohol use disorder.  The examiner stated that the Veteran's "reported current symptoms of sleep disturbance, isolation, and financial stressors can be attributed to his problems with alcohol use," that the Veteran's "presentation is not consistent with any other mental disorder apart from Alcohol Use Disorder," that "[a]lthough [the Veteran's] medical records have previously alluded to - though never specified - symptoms of depression, it is more likely that these symptoms are due to chronic alcohol use," that the Veteran "did not report symptoms often independently associated with depression such as feelings hopelessness, anhedonia, or depressed mood," that "[i]t appears that any emotional distress that [the Veteran] is experiencing is due to current financial stressors and alcohol use" and that "the impairments in social and occupational functioning that [the Veteran] has experienced over his adult life are best attributed to the physiological and psychosocial effects of chronic alcohol use and not to a primary mental disorder."

Subsequent to the May 2015 VA examination report, a January 2016 VA treatment note indicated that the Veteran reported "several days" of little interest or pleasure in doing things and "several days" of feeling down, depressed, or hopeless.  In addition, the most recent VA treatment record of record from January 2016 included a problem list that listed depression.  Also of record is an April 2016 private medical report from Dr. J.M.  This report referenced a symptom of "[n]early constant depression," cited to an October 2008 VA treatment depression screen and stated that "[e]verything in the record suggests that the [V]eteran's depression is now as it was in 2008 when this screening was done."  As noted above, the private examiner provided a diagnosis of PTSD and referenced "a concomitant and directly related Alcohol Abuse Disorder as the [V]eteran used alcohol to self-medicate and deal with the symptoms of his psychiatric disorder."  The examiner also stated that he disagreed with the May 2015 VA examiner and stated that "[a]s the [V]eteran told me, [the May 2015 VA examiner] did not ask him about PTSD, as I did," that "it is my opinion that [the Veteran's] alcohol abuse developed secondary to his PTSD" and that "[b]ecause [the May 2015 VA examiner's] conclusion is so different from the rest of the record, I believe it must be regarded as an outlier and discarded."

Upon review, the Board concludes that the evidence currently of record is insufficient to decide the Veteran's claim.  The May 2015 VA examination report appeared to indicate that the Veteran did not have depression during the appeal period (or during his adult life more generally) and only had an alcohol use disorder.  The examination report referenced the Veteran not reporting "symptoms often independently associated with depression such as feelings hopelessness, anhedonia, or depressed mood."  Other evidence of record, however, included diagnoses of depression and reflected that medication was prescribed for depression until November 2011 and for sleep until November 2013.  Further, VA has previously accepted that the Veteran had a diagnosis of depression, as evidenced by the August 2009 rating decision that granted the Veteran a nonservice-connected pension and assigned (for pension purposes) a 50 percent evaluation for depression.  

In addition, a January 2016 VA treatment note indicated that the Veteran reported "several days" of little interest or pleasure in doing things and "several days" of feeling down, depressed, or hopeless and the April 2016 private medical report from Dr. J.M. referenced a symptom of "[n]early constant depression," cited to an October 2008 VA treatment depression screen and stated that "[e]verything in the record suggests that the [V]eteran's depression is now as it was in 2008 when this screening was done."  While referencing a symptom of depression, the private medical report did not, however, provide a diagnosis of depression.  Additionally, as noted, the private medical report referenced the May 2015 VA examination report as "an outlier."  Overall, the May 2015 VA examination report and April 2016 private medical report contained vastly different findings and conclusions with respect to depression.  As such, the Board concludes that the evidence currently of record is insufficient to decide the Veteran's claim and the Veteran must be afforded an additional VA examination by a medical provider other than the one who conducted the May 2015 VA examination.    

Also, while on remand, all outstanding VA treatment records must be obtained (the most recent VA treatment records of record are dated in January 2016).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA treatment (the most recent VA treatment records of record are dated in January 2016).

2.  Afford the Veteran an appropriate VA examination, by a medical provider other than the one who conducted the May 2015 VA examination, to determine the nature and etiology of any acquired psychiatric disorder, other than PTSD, to include depression.  All indicated evaluations, studies, and tests deemed necessary must be accomplished and all findings reported in detail.

The claims file, to include a copy of this remand, must be made available to the examiner for review, and the examination report must reflect that such a review was accomplished.

The examiner must provide an opinion addressing the following:

Whether it is at least as likely as not (i.e., probability of 50 percent or greater) that any acquired psychiatric disorder other than PTSD present during the appeal period (dating to approximately May 2010), to include depression, had its clinical onset during active service or is related to any in-service disease, event, or injury.

While review of the entire claims folder is required, attention is invited to the May 2015 VA examination report; the April 2016 private medical private medical report from Dr. J.M.; and the VA treatment records documenting a diagnosis of depression and medications prescribed for its treatment.   

The examiner must address the Veteran's reported continuity of symptomatology since service.  In this regard, the Board has found that the Veteran has provided competent and credible lay testimony that his service "left an impact" and that he had nightmares in-service that have continued since service.

For all opinions provided, the medical professional must include the underlying reasons for any conclusions reached.  The medical professional is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the medical professional's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

3.  After completing the requested actions, readjudicate the claim in light of all pertinent evidence.  If the benefit sought remains denied, furnish to the Veteran and his representative a Supplemental Statement of the Case.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


